Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-28-2006

USA v. Leahy
Precedential or Non-Precedential: Precedential

Docket No. 03-4490




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Leahy" (2006). 2006 Decisions. Paper 1335.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1335


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                               Nos. 03-4490/4542/4560


                          UNITED STATES OF AMERICA
                                       v.
                                PAUL J. LEAHY
                                Appellant in No. 03-4490


                          UNITED STATES OF AMERICA
                                       v.
                               TIMOTHY SMITH
                               Appellant in No. 03-4542


                          UNITED STATES OF AMERICA
                                       v.
                                DANTONE, INC.
                               Appellant in No. 03-4560


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                         (D.C. Criminal No. 01-cr-00260-2)
                      District Judge: Honorable J. Curtis Joyner


                                 Argued June 8, 2005

       Before: FUENTES, VAN ANTWERPEN, and BECKER, Circuit Judges.


                           ORDER AMENDING OPINION


The concurring and dissenting opinion filed on March 22, 2006, in the above referenced
case is amended as follows:

             The word “disjunctive” in the fourth line of the continued
             footnote on page 75 should read “conjunctive”.
                        By the Court:


                        /s/ Edward R. Becker
                        Circuit Judge

Dated: March 28, 2006